                   Case 20-11532-MFW            Doc 186          Filed 07/11/20      Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :        Chapter 11
                                                             :
SKILLSOFT CORPORATION, et al.                                :        Case No. 20–11532 (MFW)
                                                             :
                  Debtors.1                                  :        (Jointly Administered)
                                                             :
                                                             :        Re: Docket Nos. 183 & 184
                                                             :
                                                             :        Proposed Hearing Date:
                                                             :        July 24, 2020 at 10:30 a.m. (ET)
                                                             :
                                                             :        Proposed Objection Deadline:
                                                             :        July 22, 2020 at 12:00 p.m. (ET)
------------------------------------------------------------ x

                               NOTICE OF MOTIONS AND HEARING

                   PLEASE TAKE NOTICE that, on July 10, 2020, the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) filed the Motion Debtors for Entry of an

Order (I) Authorizing Entry Into the Amended Restructuring Support Agreement, (II)

Determining the Scope of the Proposed Resolicitation, (III) Approving the Adequacy of the

Disclosure Statement in Connection with the Amended Chapter 11 Plan, (IV) Establishing

Certain Deadlines and Procedures in Connection with Confirmation of the Amended Chapter 11

Plan, and (V) Granting Related Relief [Docket No. 183] (the “Motion”) with the United States

Bankruptcy Court for the District of Delaware (the “Court”).



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Skillsoft Corporation (6115); Amber Holding Inc. (0335); SumTotal Systems
    LLC (7228); MindLeaders, Inc. (6072); Accero, Inc. (4684); CyberShift Holdings, Inc. (2109); CyberShift, Inc.
    (U.S.) (0586); Pointwell Limited; SSI Investments I Limited; SSI Investments II Limited; SSI Investments III
    Limited; Skillsoft Limited; Skillsoft Ireland Limited; ThirdForce Group Limited; Skillsoft U.K. Limited; and
    Skillsoft Canada, Ltd. The location of the Debtors’ corporate U.S. headquarters is 300 Innovative Way, Suite
    201, Nashua, NH 03062.


RLF1 23701979v.1
                   Case 20-11532-MFW           Doc 186       Filed 07/11/20      Page 2 of 3




                   PLEASE TAKE FURTHER NOTICE that, contemporaneously with the filing of

the Motion, the Debtors also filed a motion to shorten the notice and objection periods with

respect to the Motion [Docket No. 184] (the “Motion to Shorten”).

                   PLEASE TAKE FURTHER NOTICE that if the Court grants the relief requested

in the Motion to Shorten: (i) a telephonic hearing2 to consider the Motion will be held on July

24, 2020 at 10:30 a.m. (prevailing Eastern Time) before The Honorable Mary F. Walrath,

United States Bankruptcy Judge for the District of Delaware, and (ii) responses or objections to

the relief requested in the Motion, if any, must be in writing and filed with the Clerk of the

Court, 824 North Market Street, 4th Floor, Wilmington, Delaware 19801, on or before July 22,

2020 at 12:00 p.m. (prevailing Eastern Time).

                   PLEASE TAKE FURTHER NOTICE that if the Court denies, in whole or in part,

the relief requested in the Motion to Shorten, parties-in-interest will receive a separate notice of

the Court-approved objection deadline and hearing date for the Motion.




                                [remainder of page intentionally left blank]




2
    Any person who wishes to appear at the telephonic hearing is required to contact COURTCALL, LLC at 866-582-
    6878 to register his/her telephonic appearance.

                                                        2
RLF1 23701979v.1
                   Case 20-11532-MFW   Doc 186   Filed 07/11/20     Page 3 of 3




Dated: July 11, 2020
       Wilmington, Delaware


                                     /s/ Christopher M. De Lillo
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Amanda R. Steele (No. 5530)
                                   Christopher M. De Lillo (No. 6355)
                                   One Rodney Square
                                   910 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701
                                   Email: delillo@rlf.com

                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Gary T. Holtzer
                                   Robert J. Lemons
                                   Katherine Theresa Lewis
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007

                                   Proposed Attorneys for Debtors
                                   and Debtors in Possession




                                             3
RLF1 23701979v.1
